968 So.2d 1034 (2007)
Gary C. QUILLING, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2769.
District Court of Appeal of Florida, Fifth District.
October 19, 2007.
Rehearing Denied November 29, 2007.
Gary C. Quilling, Daytona Beach, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We dismiss this appeal as we lack jurisdiction. The trial court dismissed Appellant's motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 without prejudice to refile a proper, concise motion. As such, the trial court's order is a non-final, non-appealable order. Lee v. State, 939 So.2d 154 (Fla. 1st DCA 2006); Williams v. State, 884 So.2d 374 (Fla. 2d DCA 2004). We reject Appellant's argument that his motion for rehearing was timely filed because Florida Rule of Criminal Procedure 3.850(g) does not authorize rehearing motions directed to non-final orders dismissing without prejudice rule 3.850 motions.
APPEAL DISMISSED.
ORFINGER, MONACO and TORPY, JJ., concur.